126 N.J. Super. 155 (1974)
313 A.2d 222
ESTELLE M. WEINER, PLAINTIFF-RESPONDENT CROSS-APPELLANT,
v.
HOWARD M. WEINER, DEFENDANT-APPELLANT CROSS-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Argued December 19, 1973.
Decided January 8, 1974.
Before Judges LEONARD, ALLCORN and CRAHAY.
Mr. Howard M. Weiner, appellant-cross-respondent, argued the cause pro se.
Mr. Edward D. McKirdy argued the cause for the respondent-cross-appellant (Messrs. McKirdy and Riskin, P.A., attorneys.)
PER CURIAM.
The judgment of the Chancery Division is affirmed essentially for the reasons set forth in the opinion of Judge Polow.